DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant's arguments, see Remarks, filed 03 August 2022, with respect to the rejections of the claims under 35 U.S.C. § 103, 35 U.S.C. § 101, and Claim Objections have been fully considered and are persuasive. The rejections of the claims under 35 U.S.C. § 103, 35 U.S.C. § 101, and Claim Objections have been withdrawn.

Claim 1 does not interpreted under 35 U.S.C. 112(f).

ALLOWABLE SUBJECT MATTER

Claims 1, 3 – 22 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination of references, in particular,
“… including a cell having a division potential, the culture status being estimated along a time series by morphological analysis using a learned model generated on a basis of a machine learning algorithm,
wherein the display controller is configured to control comparative display of the culture statuses of a plurality of the culture targets, wherein the cell having the division potential includes a fertile ovum and wherein the culture status includes a cleavage status, and the display controller is configured to control comparative display related to the cleavage statuses of the plurality of fertile ova.”. 

The closest prior art discovered is the combination of Marcelpoil (Publication: CN 107771212 A) in view of Murrell et al. (Publication: 2016/0370352 A1) Connell et al. (Publication: 2015/0306069 A1) and Lynn et al. (Patent: 9,053,222 B2).

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination. Accordingly, claim 1 is allowed.

Independent claims 21 and 22 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 4 – 20 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616